l
Appellate Docket Number:

Appellate Case Style: Style:

 

VS~ State of Texas _ Th ©:U@ HN
§ lm`@‘f' 'AQW&‘!'$

Q~`<`{h Di`>`iric'[
'JUN 2 Z 2015

., T@xarkan
:._';,': ' a, TeXaS
Amended/corrected staterr“!`e`:"rizzz Hmb Debra K Autrey C‘erk
. ‘ s

, X;;, :-§"
., :C.w’§hf{‘§jcy'eé‘|aeerDOCKETING STATEMENT (Cmmnal)

Appellate Court: v ' ` -
(to be filed m the court of appeals upon perfectlon of'_appeal under 'I`RAP 32)

 

Companion Case;

 

 

The€.'. 0sz of A_r:pea|s

 

SlKUl LJ!DUIC[

 

    

 

    

First Name:

     
    
    
 
   

Last Name: Middle Narne:

 

Suff`lx: » * ` ‘_ , _ v Last Name:
Appellant Incarcerated? jj Yes E No Suff`lx:
Amount of Bond %Appointed
pro Se: O Retained
Firm Name:
Address 1:
Address 2:

' City:
State:

Ad Aepp

 

 

 

 

,A¢ll¢y'

 

 

 

Page l of 5

     

First Name:

Middle Narne:

  

  

Last Name:

Suff`ix:

 

EYes [:| No

_ Appellee Incarcerated?

Amount of Bond: iv

Pro Se: 0

 

Natur_e of Case (Subject matter
or type of case):
Type of Judgment: B@ L/f§:l d

Date trial court imposed or suspended sentenc in op n court or date
trial court entered appealable order1

 

Offense charged;
Date of offense:

Defendant's plea:

 

[:] YCS.\ANO Ifyes, date filed:
Motion in Arrest of Judgment: \:] Yes l:] No lfyes, date filed:
Other: [:l Yes l:] No Ifyes, date filed'
If other, please specify:

 

l\/Iotion for New Trial:

 

ndng@F®B CMIEG]JM dll“ alf?t?idaviti)

Motion and affidavit tiled: m Yes l:l No § NA
NA

lf yes, date

 

Date of hearing

  

[:] Granted [:] Denied KNA

Date of order1

Ruling on motion;

 

l:] Lead Attorne_y

     
 
   
   
 
  
   
 
 
 
   
 

 

MYes [:] No

If granted or denied, date of ruling:

  
 

First Name:

Middle Name:
Last Name:
Suff`lx:

[:] Appointed
l:l Retained

/

 

[:] District/County Attorney
[:l Public Defender

Firm Name:
Address l:
Address 21
City: ` ` ` _ v
m- zlp+¢l

Telephone:

State:

  

€Xt.

Fax:

 

Appel‘lee

  

Was the trial by: l:l jury OrE\nOn~jur}/?

Date notice of appeal filed in trial court1

 

If mailed to the trial court clerk, also give the date mailed :

Punishment assessed

 

No

ls the appeal from a pre-trial order? l:] Y€S

Does the appeal involve the constitutionality or the validity of a _
statute, rule or ordinance?

 

 

filed:

 

 

 

Pagé 2 of 5

    
    

 

County: ` , _ _
Trial Court Docket Number (Cause no):

Trial Court Judge (who tried or disposed of the case):

First Name: ®I_ Yi\V.\__
Middle Name:
Last Name: w g dr v l v

   

Suff`ix:
Address l :
Address 2:

m lY.e
~ ' 11>+4 i'/Ei@@u
` ext. -

lil[&`§'§é;‘®$.

 

  
  
    

Clerk's Record:

Trial Court Clerk: m District MCounty
Was clerk's record requested? [:| Yesl No

levee dee eeeeeeee _
If no, date it will be requested:

Were payment arrangements made with clerk?

[:| Yes [:| No Yndigent

 

Reporter's or Recorder's Record:
ls there a reporter's record? MYes l:\ No

Was reporter's record requested? |:]Yes .B’No

Was the reporter's record electronically recorded?

 

If yes, date requested: 1`# `

Yes [:| No

Were payment arrangements made with the court reporter/court recorder? l:] Yes [:]NoMlndigent

 

[:| Court Recorder
l:l substitute

[:| Court Reporter
l:l officiai

First Name:

Middle Name:
Last Name:

Suffix:
Address l:
Address 2:
City:

State:

Fax:

Email;

 

  
   
 
 
 
   

 

Page 3 of 5

 

 

 

 

 

 

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
' ' ' ` Court: v ’ z

      

 

 

 

Signature of counsel (or Pro Se Party)

State Bar No:

 

 

Printed Name:

 

Name:

 

Electronic Signature:
(Optional)

 

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's

order orjudgment as follows on

 

 

Electronic Signature: l
(Optional)

 

Signature of counsel (or pro se party)

 

State Bar No.:

Person Served:
Certiticate of Service Requirements (TRAP 9.5(e`)): A certificate of service must be signed'by the person Who made the service and must

State: (l) the date and manner of service;

(2) the name and address of each person served, and _
(3) if the person served is a party's attorney, the name of the party represented by that attorney

 

 

 

Page 4 of 5

 

 

 

 

Pleasé enter the following for each person served:

 

Date Served: ¢ `_ __

.l\/lanner Served:

 

First Name:
Middle Name:
Last Name:
Suftix:

 

 

   
  
  
  

Law Firm Name: _
Address l:
Address 21
City:
State

Telephone:

 

Page 5 of5